1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     KEVIN ROBINSON,                                         Case No. 2:19-cv-02091-KJD-NJK
6                                                Plaintiff                       ORDER
7            v.
8     ROBERT BANNISTER, et al.,
9                                             Defendants
10
11   I.      DISCUSSION

12           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

13   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an application

14   to proceed in forma pauperis. Docket Nos. 1-1, 1.

15           Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C.

16   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in forma

17   pauperis and attach both an inmate account statement for the past six months and a properly

18   executed financial certificate on this Court’s approved form. Plaintiff has not submitted a properly

19   executed financial certificate or an inmate account statement for the past six months. See Docket

20   No. 1. As such, the in forma pauperis application is denied without prejudice. The Court will

21   retain Plaintiff’s civil rights complaint, Docket No. 1-1, but will not file it until the matter of the

22   payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the

23   deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the full filing

24   fee for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis he

25   must file a fully complete application to proceed in forma pauperis, including an inmate account

26   statement for the past six months and a properly executed financial certificate.

27   ....

28   ....
1    II.     CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
3    pauperis, Docket No. 1, is DENIED without prejudice to file a new application.
4            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a prisoner, as well as the document
6    entitled information and instructions for filing an in forma pauperis application.
7            IT IS FURTHER ORDERED that, no later than February 10, 2020, Plaintiff will either:
8    (1) file a fully complete application to proceed in forma pauperis, on the correct form with
9    complete financial attachments, including an inmate account statement for the past six months and
10   a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the
11   full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
12   fee).
13           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
14   dismissal of this action may result.
15           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
16   No. 1-1, but will not file it at this time.
17           IT IS SO ORDERED.
18           DATED: December 11, 2019.
19
20                                                  NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                     -2-
